Stephens, J.
1. “This court has no jurisdiction of a case, civil or criminal, unless the bill of exceptions is filed in the office of the clerk of the superior court within 15 days after its certification by the trial judge. Civil Code (1910), § 6167. A delinquency in this respect, being jurisdictional, can not be waived.” Johnson v. City of Atlanta, 9 Ga. App. 302 (70 S. E. 1120).
2. It appearing from the record in the instant ease that the bill of exceptions was filed in the office of the clerk of the superior court more than 15 days after its certification by the trial judge, this court is without jurisdiction and the writ of error must be dismissed.

Writ of error dismissed.

Jenkins, P. J., and, Hill, J., concur.